Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 1 of 12 Page ID
                                #:1331




                        EXHIBIT "4"
Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 2 of 12 Page ID
                                #:1332
                                                                      Puig, Yasiel
                                                                      Roe v. Puig


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION

         JANE ROE,                )Case No.:2:20-cv-11064-FMO-MRWx
                                  )
                     Plaintiff,   )
                                  )
                    v.            )
                                  )
         YASIEL PUIG; and DOES    )
         1-10, inclusive,         )
                                  )
                     Defendants. )
         _________________________)




                           VIDEOTAPED DEPOSITION OF
                                  YASIEL PUIG
                                     VOLUME I
                              MONDAY, MAY 10, 2021
                                   10:22 a.m.




                                                                               1
                                Jilio-Ryan Court Reporters
                           ph. 714.424.9902 info@jilioryan.com
Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 3 of 12 Page ID
                                #:1333
                                                                      Puig, Yasiel
                                                                      Roe v. Puig


    1                    UNITED STATES DISTRICT COURT
    2                   CENTRAL DISTRICT OF CALIFORNIA
    3                           WESTERN DIVISION
    4
         JANE ROE,                )Case No.:2:20-cv-11064-FMO-MRW
    5                             )
                     Plaintiff,   )
    6                             )
                    v.            )
    7                             )
         YASIEL PUIG; and DOES    )
    8    1-10, inclusive,         )
                                  )
    9                Defendants. )
         _________________________)
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22          The videotaped deposition of YASIEL PUIG, taken on
   23    behalf of the Plaintiff, before Louann Thibert, CSR No.
   24    8152, for the State of California, at 10:22 a.m., on
   25    Monday, May 10, 2021 via Remote Counsel.



                                                                               2
                                Jilio-Ryan Court Reporters
                           ph. 714.424.9902 info@jilioryan.com
Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 4 of 12 Page ID
                                #:1334
                                                                      Puig, Yasiel
                                                                      Roe v. Puig


    1    APPEARANCES OF COUNSEL:
    2    FOR THE PLAINTIFF:
    3               MANLY, STEWART & FINALDI
                    BY: TAYLOR RAYFIELD
    4                    COURTNEY PENDRY
                         Attorneys at Law
    5               19100 Von Karman Avenue, Suite 800
                    Irvine, California 92612
    6               (949) 252-9990
                    trayfield@manlystewart.com
    7               cpendry@manlystewart.com
    8    FOR THE DEFENDANT:
    9               WERKSMAN JACKSON & QUINN LLP
                    BY: CALEB E. MASON
   10                    D. SHAWN BURKLEY
                         Attorneys at Law
   11               888 West 6th Street, Fl 4
                    Los Angeles, California 90017-2729
   12               (213) 688-0460
                    cmason@werksmanjackson.com
   13               Dsburkley@werksmanjackson.com
   14
   15    ALSO PRESENT:    Carmen Strickland, Certified Spanish
   16                     Interpreter
   17                     Blake Jones, Videographer
   18
   19
   20
   21
   22
   23
   24
   25



                                                                               3
                                Jilio-Ryan Court Reporters
                           ph. 714.424.9902 info@jilioryan.com
Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 5 of 12 Page ID
                                #:1335
                                                                      Puig, Yasiel
                                                                      Roe v. Puig


    1                                I N D E X
    2    EXAMINATION BY:                                              PAGE
    3    MS. RAYFIELD                                                   8
    4
    5
    6                              E X H I B I T S
    7                                 (None.)
    8
    9
   10          WITNESS REFUSED AND/OR INSTRUCTED NOT TO ANSWER
   11                       PAGE                 LINE(s)
   12                         28                  24
   13                         31                  16
   14                         33                  2, 15, 20
   15                         34                  4, 17
   16                         36                  11
   17                         38                  2, 15
   18
   19
   20
   21
   22
   23
   24
   25



                                                                               4
                                Jilio-Ryan Court Reporters
                           ph. 714.424.9902 info@jilioryan.com
     Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 6 of 12 Page ID
                                     #:1336
                                                                           Puig, Yasiel
                                                                           Roe v. Puig


11:37:09    1   and I can certainly tell you, you have not been sworn at.
            2   Nobody has sworn at you.
            3              We're on Zoom.     We're thousands of miles apart.
            4   There's nothing aggressive here at all.         My client is
11:37:23    5   correct that that was the first question that you have
            6   asked that pertains to the allegations in the lawsuit
            7   that you filed.
            8              Let's ask the court reporter if -- or the
            9   interpreter if they would like to take a break.         And if
11:37:37 10     so, we can take one.     We've been going for about a hour
           11   and 20 minutes.    Madam Court Reporter and Madam
           12   Interpreter, would anybody like to take a break for about
           13   10 minutes?
           14              THE INTERPRETER:      That would be nice.    Thank
11:37:50 15     you.
           16              MS. RAYFIELD:     Sure.
           17              MR. MASON:    Okay.   Thank you.     Let's do that.
           18              THE VIDEOGRAPHER:     Off the record at 11:37 a.m.
           19              (Off the record.)
11:54:26 20                THE VIDEOGRAPHER:     All right.     Returning to
           21   record at 11:55 a.m.
           22   BY MS. RAYFIELD:
           23          Q   In 2020, for the 2020 season, did anyone ever
           24   explain to you why they thought you didn't get signed for
11:55:18 25     that season?



                                                                                   41
                                       Jilio-Ryan Court Reporters
                                  ph. 714.424.9902 info@jilioryan.com
     Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 7 of 12 Page ID
                                     #:1337
                                                                           Puig, Yasiel
                                                                           Roe v. Puig


11:55:29    1            MR. MASON:       I'm going to object; that question
            2   calls for speculation.
            3             THE WITNESS:      Nobody told me anything.    I
            4   wasn't in the majors because I had COVID.
11:55:51    5            MS. RAYFIELD:       Madam Interpreter, I'm not sure
            6   if I understood you.
            7             THE WITNESS:      I wasn't in the majors because I
            8   had COVID.
            9   BY MS. RAYFIELD:
11:56:01 10          Q       So the reason why you didn't play in the MLB
           11   was because you had COVID?
           12        A    Yes.     Yes.
           13        Q       You didn't have COVID the whole season, right?
           14        A    No.
11:56:34 15          Q       So did anyone provide any other reasons why you
           16   did not get signed in the 2020 season other than when you
           17   had COVID?
           18             MR. MASON:      That is asked and answered.    That's
           19   my objection.
11:57:01 20     BY MS. RAYFIELD:
           21        Q       Go ahead.
           22        A    What's the next question?
           23        Q       I'm sorry.   I was looking for an answer to my
           24   question, so --
11:57:18 25         A    I already answered the question.



                                                                                   42
                                       Jilio-Ryan Court Reporters
                                  ph. 714.424.9902 info@jilioryan.com
     Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 8 of 12 Page ID
                                     #:1338
                                                                           Puig, Yasiel
                                                                           Roe v. Puig


11:57:21    1            MR. MASON:      You know, for the record, it is
            2   really -- it is asked and answered.
            3   BY MS. RAYFIELD:
            4        Q    Okay.    I'm asking if anyone told you any other
11:57:35    5   reasons other than having COVID for why you weren't
            6   signed in 2020?    That's all.
            7             MR. MASON:     My objection is the question is
            8   asked and answered.     He already answered it.         Nobody told
            9   me anything, is what I heard.
11:58:24 10              THE WITNESS:      As I said -- as my attorney said,
           11   nobody told me anything.      After COVID, there was no
           12   opportunity in any of the teams and that was it.
           13   BY MS. RAYFIELD:
           14        Q    And I'm just trying to clarify.         When we're
11:58:39 15     talking about COVID, are we talking about you having
           16   COVID or just COVID in general?       That's what I'm trying
           17   to figure out.
           18        A    I told you that I had COVID and that's the
           19   reason why I couldn't play.      You don't -- you don't
11:59:15 20     understand the things that you don't want to understand.
           21        Q    Okay.    How about for 2021, the 2021 season, did
           22   anyone ever explain to you why you were not signed to an
           23   MLB time so far in the 2021 season?
           24        A    Well, the reason why I haven't signed with
12:00:37 25     anybody is because the reason why we are here today until



                                                                                      43
                                       Jilio-Ryan Court Reporters
                                  ph. 714.424.9902 info@jilioryan.com
     Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 9 of 12 Page ID
                                     #:1339
                                                                           Puig, Yasiel
                                                                           Roe v. Puig


12:37:00    1       A    I already told you that I don't know.
            2       Q    Did you give your phone number to anyone in the
            3   Chairman's Room during halftime?
            4       A    What would I give my phone number anybody for?
12:37:36    5       Q    So the answer's no?
            6       A    No.
            7       Q    Do you have Instagram?
            8       A    Yes.
            9       Q    And is your Instagram public?
12:38:01 10         A    Yes.
           11       Q    Do you have any other social media?
           12       A    All of them.
           13       Q    Which ones?
           14       A    All of them.
12:38:19 15         Q    Please name them.
           16       A    It's not necessary.
           17       Q    Are they all public?
           18       A    They are public person.       I am a public figure.
           19       Q    So are all your social media accounts public?
12:38:54 20         A    Yes.
           21       Q    Was the first contact that you had with
           22   plaintiff face to face?
           23       A    Yes.
           24       Q    What did you guys discuss at the first contact?
12:39:37 25         A    I don't remember.



                                                                                   59
                                     Jilio-Ryan Court Reporters
                                ph. 714.424.9902 info@jilioryan.com
Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 10 of 12 Page ID
                                 #:1340
                                                                      Puig, Yasiel
                                                                      Roe v. Puig


     1
     2                                  * * *
     3
     4               I do solemnly declare under penalty of perjury
     5   that the foregoing is my deposition under oath; are the
     6   questions asked of me and my answers thereto; that I have
     7   read same and have made the necessary corrections,
     8   additions or changes to my answers that I deem necessary.
     9
    10
    11               I witness thereof, I hereby subscribe my name
    12   this ________ day of _________________________,_______.
    13
    14
    15
    16
    17
    18
    19                                   ______________________________
                                         YASIEL PUIG
    20
    21
    22
    23
    24
    25



                                                                              96
                                 Jilio-Ryan Court Reporters
                            ph. 714.424.9902 info@jilioryan.com
Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 11 of 12 Page ID
                                 #:1341
                                                                      Puig, Yasiel
                                                                      Roe v. Puig


     1                            CERTIFICATION
     2                                   OF
     3                   CERTIFIED SHORTHAND REPORTER
     4
     5               The undersigned certified shorthand reporter
     6   of the state of California does hereby certify:
     7               That the foregoing proceedings were taken
     8   before me at the time and place therein set forth.
     9               That the notes of proceedings and all
    10   objections made at the time of the proceedings were
    11   recorded stenographically by me and thereafter
    12   transcribed; said transcript being a true copy of my
    13   shorthand notes thereof.
    14               In witness whereof, I have subscribed my name
    15   this date, May 25, 2021.
    16
    17                                    ____________________________
                                          LOUANN THIBERT
    18                                    Certificate No.: 8152
    19
    20
    21
    22
    23
    24
    25



                                                                              97
                                 Jilio-Ryan Court Reporters
                            ph. 714.424.9902 info@jilioryan.com
Case 2:20-cv-11064-FMO-MRW Document 81-8 Filed 07/08/21 Page 12 of 12 Page ID
                                 #:1342
                                                                      Puig, Yasiel
                                                                      Roe v. Puig


     1   CASE NAME: JANE ROE v. YASIEL PUIG
     2   WITNESS NAME:     YASIEL PUIG
     3   DATE TAKEN:    MAY 1015, 2021
     4                       TRANSCRIPT ERRATA SHEET
     5   The reasons for making changes are as follow:
     6         1. To clarify the record;
               2. To conform to the facts;
     7         3. To correct major transcription errors.
     8         PAGE         LINE             CORRECTION & REASON
     9   ________________________________________________________
    10   ________________________________________________________
    11   ________________________________________________________
    12   ________________________________________________________
    13   ________________________________________________________
    14   ________________________________________________________
    15   ________________________________________________________
    16   ________________________________________________________
    17   ________________________________________________________
    18   ________________________________________________________
    19   ________________________________________________________
    20   ________________________________________________________
    21   ________________________________________________________
    22   ________________________________________________________
    23   ________________________________________________________
    24   _______________________                            _____________
         SIGNATURE OF DEPONENT                              DATE
    25



                                                                              98
                                 Jilio-Ryan Court Reporters
                            ph. 714.424.9902 info@jilioryan.com
